Matter of Mazeltov B. v Joseph M. (2018 NY Slip Op 01306)





Matter of Mazeltov B. v Joseph M.


2018 NY Slip Op 01306


Decided on February 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2016-04258
 (Docket No. B-12554-09)

[*1]In the Matter of Mazeltov B. (Anonymous), appellant,
vJoseph M. (Anonymous), et al., respondents.


Carol Kahn, New York, NY, for appellant, and appellant pro se.
Terrence J. Worms, Flushing, NY, for respondent Joseph M.
James M. Abramson, PLLC, New York, NY, for respondent OHEL Children's Home and Family Services.
Osato Eugene Uzamere, Jamaica, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Mary R. O'Donoghue, J.), dated January 19, 2016. The order dismissed the mother's petition, inter alia, to restore her parental rights. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738), and we have also reviewed the appellant's pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see Matter of Hailey ZZ [Ricky ZZ.], 19 NY3d 422; Matter of Candelaria v Nardil, 154 AD3d 748; Matter of Jade Yun Hon v Tin Yat Chin, 148 AD3d 810; Matter of Kimberly J.G. [Chantel J.G.V.], 123 AD3d 928; Matter of Sheila CC. v Commissioner of Social Servs. of Schenectady County, 98 AD3d 1200; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
DILLON, J.P., AUSTIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court